TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00460-CR




James Thomas LaPointe, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-111-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


 
O R D E R

                        Appellant James LaPointe’s motion to extend time to file a further motion for
rehearing is granted.  The motion for rehearing is overruled.  However, in light of logistical concerns
raised in LaPointe’s motion, we extend the time for filing the sealed supplemental record of the
hearing ordered in our opinion dated April 28, 2005.  The supplemental record shall be filed with
this Court no later than Friday, September 9, 2005.
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton;
     Justice Kidd Not Participating

Filed:   June 8, 2005

Do Not Publish